Citation Nr: 0525466	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  03-08 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 until 
November 1967. 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran's claim was remanded by the Board in January 2004 
for a VA examination.  That examination has been conducted 
and the claim is again before the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed and the appellant has received 
the required notice.

2.  The medical evidence of record shows that during the time 
for which service connection has been established for 
diabetes mellitus, the veteran has required insulin and a 
restricted diet, but diabetes mellitus has not forced him to 
restrict his activities.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.119, Diagnostic 
Code (DC) 7913 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has been established and 
the veteran has perfected an appeal of the initial disability 
rating, the level of disability from the time entitlement 
arose is of primary concern.  Consideration must also be 
given to a longitudinal picture of the veteran's disability 
to determine if the assignment of separate ratings for 
separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

If a question exists as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

The veteran is currently assigned a 20 percent disability 
rating under 38 C.F.R. § 4.119, DC 7913, for diabetes 
mellitus.  Under DC 7913, a 20 percent rating is assigned 
when diabetes mellitus requires either insulin and a 
restricted diet, or an oral hypoglycemic agent and a 
restricted diet.  A 40 percent evaluation is assigned when a 
veteran's diabetes mellitus treatment requires insulin, a 
restricted diet, and regulation of activities.  The rating 
schedule also requires the evaluation of compensable 
complications of diabetes separately, unless they are part of 
the criteria used to support a 100 percent evaluation. 38 
C.F.R. § 4.119, DC 7913, Note (1).  Noncompensable 
complications are considered part of the diabetic process 
under DC 7913.  Id.

In May 2003, the RO issued a rating decision granting service 
connection with a noncompensable evaluation for diabetic 
retinopathy; granting service connection with a 10 percent 
disabling evaluation for peripheral neuropathy for the right 
lower extremity; granting service connection with a 10 
percent disabling evaluation for peripheral neuropathy for 
the left lower extremity; and granting service connection 
with a noncompensable evaluation for hypertension.  The 
veteran did not express disagreement to the ratings assigned 
for those disabilities.  Thus, those separately rated 
disabilities will not be considered in determining the 
appropriate rating for diabetes mellitus.

The veteran underwent a VA examination in December 2002.  The 
examiner noted that the veteran has never had ketoacidosis or 
severe hypoglycemic reactions.  The veteran was on a calorie-
restricted diet, but had not had any significant weight gain 
or loss.  The veteran's activities were not restricted by his 
diabetes.  The veteran did not complain about visual problems 
such as blurring, cataracts or a history of glaucoma.  The 
veteran saw his private doctor every two months for check-
ups.  He did not complain about skin rashes, anal pruritus, 
or weakness.  The veteran described his diabetic control as 
"tightly regulated."  The examiner diagnosed the veteran 
with diabetes mellitus type II with evidence of neuropathy 
and retinopathy.  

The veteran underwent a VA examination in February 2004.  The 
examiner noted that in addition to diabetes mellitus, the 
veteran was also being followed for hypertension, arthralgia, 
colonic polyps, and polycythemia vera.  The veteran denied a 
history of ketoacidosis.  The veteran's weight was described 
as stable, and the veteran denied any restriction on his 
activities as he indicated that he could walk four to five 
miles.  The veteran also indicated that he worked full time 
as a manger of a rescue mission, as well as operating his own 
financial planning service.  The examiner noted that the 
veteran is followed every six months for his diabetes 
mellitus.  The veteran indicated that he restricts his diet, 
attempting to stay on a no-concentrated sweet, low 
carbohydrate diet.  The examiner stated that the veteran did 
have mild proliferative diabetic retinopathy, but that it had 
not produced any visual disability.  The examiner also noted 
that the veteran indicated that he has no restrictions 
secondary to his diabetes mellitus.  The examiner diagnosed 
the veteran with diabetes mellitus, but noted that there was 
no evidence of proteinuria or of lower extremity neuropathy.  
The examiner also observed that according to the most recent 
eye exam the veteran did not have diabetic retinopathy.

The Board has also reviewed the veteran's VA treatment 
records since May 2002.  A note from December 2002 indicated 
that the veteran had required insulin for the past five years 
and had had some episodes of hypoglycemia before starting 
medication.  A doctor's note from May 2003 indicated that the 
veteran's diabetes mellitus was well controlled except for a 
few episodes of low and high sugar.  In June 2003, the 
veteran indicated that he had never been hospitalized for 
either high or low sugar.  While the veteran admitted having 
signs of hypoglycemia about three times a week, he was able 
to treat it by eating something or taking a glucose tab.  
 
The evidence of record demonstrates that the veteran's 
diabetes mellitus requires both insulin and a restricted 
diet.  However, in order to merit an increased rating the 
veteran's diabetes mellitus must also require a regulation of 
activities.  The regulations define regulation of activities 
as avoidance of strenuous occupational and recreational 
activities.  38 C.F.R. § 4.119, DC 7913.  Reviewing the 
evidence, the veteran indicated in the February 2004 VA 
examination that he did not have any restriction on his 
activities, stating that he could walk at least four miles.  
Similarly, the December 2002 VA examination report indicated 
that the veteran's activities were not restricted by his 
diabetes.  A review of the other medical evidence was unable 
to locate any indication of restriction of activities.  
Treatment records from the veteran's private doctor dated 
April 1998 and April 1999 indicated that the veteran should 
continue his diet and exercise.  

Accordingly, the Board finds that the evidence shows that at 
all times during which service connection has been 
established for diabetes mellitus, the veteran has used 
insulin and had a restricted diet.  However, he has not been 
required to restrict his activities.  Therefore, the veteran 
is not entitled to an initial rating greater than 20 percent 
for diabetes mellitus and his claim for an increased initial 
rating must be denied.

Veterans Claims Assistance Act Compliance

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that notice must be given prior 
to the adjudication appealed and that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in March 
2001 and October 2004.  Since these letters fully provided 
notice of elements (1), (2), (3), and (4), see above, it is 
not necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the those requirements.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  With 
respect to element (4), the Board notes that the October 2004 
letter specifically requested that the veteran send any 
treatment records pertinent to his claimed condition(s), 
including reports or statements from doctors, hospitals, 
laboratories, medical facilities, mental health clinics, X-
rays, physical therapy records, surgical records, etc.  In 
addition, by virtue of the rating decision on appeal, the 
SOC, and the supplemental SOCs (SSOC) the veteran was 
provided with specific information as to why this particular 
claim was being denied, and of the evidence that was lacking.  
He was also supplied with the complete text of 38 C.F.R. 
§ 3.159 in the June 2005 SSOC.  Furthermore, the veteran has 
not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice of the fourth element was provided to the 
veteran after the initial adjudication, the veteran has not 
been prejudiced thereby.  The content of the notice provided 
to the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify, and the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  This assistance includes making 
reasonable efforts to obtain relevant records that a claimant 
identifies and providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  

With respect to the VA's duty to assist, VA has acquired both 
VA and private treatment records identified by the veteran, 
and the Board is not aware of a basis for speculating that 
any relevant private or VA treatment records exist that have 
not been obtained.  The veteran has also been provided with 
several VA examinations of his diabetes mellitus.  
Furthermore, the veteran was offered the opportunity to 
testify before the Board, but he declined.
 
Therefore, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable implementing regulations.


ORDER

Entitlement to an increased initial rating for diabetes 
mellitus, greater than 20 percent disabling, is denied.


	                        
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


